Citation Nr: 0631752	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  97-24 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of back 
injury. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1973 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The case returns to the Board following remands to the RO in 
July 1998 and January 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the January 2004 remand, the Board instructed the RO to 
request from the National Personnel Records Center (NPRC) 
the veteran's service medical records, service personnel 
records, and any line of duty determinations for his period 
of service from September 1973 to June 1978, as well as for 
his period of National Guard service from June 1978 to June 
1980.  The request was to include a completed NA Form 13042, 
Request for Information Needed to Locate Medical Records, 
and NA Form 13075, Questionnaire About Military Service.  

In letters dated in May 2004 and July 2005, the RO asked the 
veteran to complete and return the NA Forms 13042 and 13075.  
It did not receive a reply to either request.  However, 
review of the claims folder reveals that the veteran 
previously completed each form in 1996.  There is no 
indication that the RO requested information from the NPRC 
utilizing the existing completed forms.   

The record shows that the RO issued a request for records to 
the NPRC in February 2005.  However, in March 2005, the NPRC 
responded that it was unable to identify a record based on 
the information furnished, indicating that the veteran's 
service number was not provided.  The RO then issued a new 
request with the veteran's service number later in March 
2005, although for only some of the records originally 
requested.  No response was received.  In July 2005, the RO 
again another request to the NPRC for complete records as 
instructed.  Review of the request reveals that it again was 
missing the veteran's service number.  The February 2006 
reply from the NPRC indicated that it was unable to identify 
the record based on the information furnished.  It also 
referred the RO to the appropriate state to secure the 
veteran's National Guard records.  There is no indication 
that the RO followed up as recommended to obtain National 
Guard records.    

VA is required to obtain the veteran's service medical 
records or other relevant service records held or maintained 
by a government entity.  38 U.S.C.A. § 5103A(c) (West 2002).  
Whenever VA attempts to obtain records from a Federal 
department or agency, the efforts to obtain those records 
must continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3).  Moreover, a remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders, and failure to ensure 
compliance constitutes error and warrants the vacating of a 
subsequent Board decision.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

Given the above discussion, the Board cannot conclude that 
the RO has properly sought to secure the veteran's service 
medical records or complied with previous remand 
instructions.  Despite the additional delay that will 
result, the Board finds that a remand is required.  The 
Board emphasizes, however, that, if successful, additional 
attempts to locate the veteran's service medical and service 
personnel records may provide the basis to grant his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Submit a request to the NPRC to 
conduct an additional search for all of 
the veteran's service medical records, as 
well as any available service personnel 
records, including line of duty 
determinations and reports of 
investigation related to his alleged in-
service back injury.  The request must 
include the veteran's service number, as 
well as all other necessary information, 
and the NA Form 13042, Request for 
Information Needed to Locate Medical 
Records, and NA Form 13075, Questionnaire 
About Military Service, which the veteran 
completed in 1996 and are currently 
associated with the record.  Follow up on 
this request as required by law and 
maintain thorough documentation in the 
claims folder.      

2.  Submit a request to the appropriate 
state office for all medical and personnel 
records associated with the veteran's 
period of National Guard service from June 
1978 to June 1980.  Follow up on this 
request as required by law and maintain 
thorough documentation in the claims 
folder. 

3.  Ensure proper completion of this 
development, then readjudicate the claim 
on appeal.  If the claim remains denied, 
furnish the veteran and his representative 
a supplemental statement of the case and 
afford the applicable opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

